Citation Nr: 0936143	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1954 to 
September 1956.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2009, the appellant proffered testimony 
before the undersigned Veterans Law Judge (VLJ) in Chicago.  
A hearing transcript was produced and has been included in 
the claims folder for review.  The Board would note that in 
the statements provided to the VA, the appellant has 
complained about long-time ringing in his ears, i.e., 
tinnitus.  This issue, entitlement to service connection for 
tinnitus, has not been addressed by the RO and it is referred 
back to the RO for additional development and action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted on the front page of this action, the appellant has 
requested service connection for bilateral hearing loss.  To 
support his claim, the appellant submitted medical records 
from a private audiologist confirming that the appellant has 
hearing loss in both ears and insinuates that said hearing 
loss was caused by or related to the appellant's military 
service.  

The RO has indicated that medical evidence had not been 
presented that etiologically linked the appellant's claimed 
disorder with his military service.  The Board notes that the 
appellant did not undergo an audiological examination with 
respect to this disorder either before or after the appellant 
submitted the information from the private audiologist.  
Because there is a lack of medical information, either from a 
private or VA doctor, concerning the exact etiology of the 
appellant's hearing loss of both ears, it is the opinion of 
the Board that this issue should be returned to the RO for 
the purpose of obtaining such an opinion.  That is, the Board 
believes that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, including the medical records accomplished 
by the appellant's doctor, should be accomplished, so that 
the disability evaluation will be a fully informed one in 
regards to the appellant's claim.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the appellant before the 
Board's decision on the merits of his claim is issued.  In 
other words, because a physician has not commented 
specifically on the appellant's contentions and assertions, 
the claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
appellant's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for his bilateral 
hearing loss, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2008).

2.  The AMC/RO should schedule the 
appellant for a VA audiological 
examination after all of the appellant's 
hearing loss medical records have been 
obtained and included in the claims 
folder for review.  The purpose of this 
exam is to ascertain whether the 
appellant now suffers from bilateral 
hearing loss for VA purposes and the 
etiology of the found disabilities.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

The examiner is asked to express an 
opinion concerning the etiology of the 
found disability.  The examiner is asked 
to state whether it is at least as likely 
as not that any disorder is related to 
any in-service disease or injury or to 
his service in general.  If the examiner 
determines that the appellant's bilateral 
hearing loss is not related to his 
military service, the examiner should 
specifically note why he or she does not 
believe that the condition was caused by 
the appellant's service.  It should be 
noted that the appellant does have 
medical training and as such, his 
personal statements should be considered 
as expert testimony.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disorder, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

